EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Byrne on 6/28/2021.

The application has been amended as follows: 
Please cancel claims 12-14.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Song et al. (US 20160185926), Wood (Phys. Rev.), Bae et al. (US 20150159044), and Ju et al. (US 20160319076).
Song discloses a plastic substrate with a hard coating on at least one side of the plastic.  As shown by Applicant’s declaration, the substrate of Song does not have the claimed refractive index.  Furthermore, Song is silent to the claimed hard coat material refractive index.  While it is noted that Wood discloses the refractive index of a material depends on the type of material, there is no explicit recitation or inherent disclosure as such.  Bae discloses a hard coating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783